Case 1:21-cv-01771-CMA Document 21 Filed 07/23/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-1771-CMA

KEITH SANDERSON,

       Plaintiff,

v.

UNITED STATES CENTER FOR SAFESPORT, INC.,

     Defendant.
______________________________________________________________________

   DEFENDANT UNITED STATES CENTER FOR SAFESPORT’S UNOPPOSED
            MOTION TO RESTRICT ECF DOCUMENT NUMBER 20
______________________________________________________________________

       Defendant United States Center for SafeSport (the Center) respectfully moves to

restrict ECF Document 20 (which is Exhibit B to the Center’s Response in Opposition to

Plaintiff’s Motion for a Preliminary Injunction, ECF No. 19) and any order revealing the

contents of that document. The Center conferred with counsel for Plaintiff, who indicated

that he does not oppose this motion.

       The Center requests a “Level 1” restriction. Under D.C.COLO.L.Civ.R 7.2(b),

“Level 1” restriction would make the document and any order revealing the contents of

that document accessible only to the parties and the Court.

       Restricting the above-named filing is necessary because the document, the Notice

of Decision relating to Keith Sanderson, is the Center’s reasoned decision in a confidential

SafeSport sexual misconduct investigation. Under federal law, the Center’s decisions
Case 1:21-cv-01771-CMA Document 21 Filed 07/23/21 USDC Colorado Page 2 of 4




“shall be confidential” and are broadly protected from disclosure to non-parties. See 36

U.S.C. § 220541(f)(4)(c)(i). In addition, the Center has an obligation to “protect the

privacy and safety of complainants.” 36 U.S.C. § 220541(a)(1)(E). Furthermore, the

SafeSport Code for the Olympic and Paralympic Movement promises respondents,

claimants, and other participants in the process certain levels of confidentiality, including

that the Center’s decisions and other investigative material will remain confidential and

not be publicly disclosed. See ECF 19-2 at 26-27.

       Public disclosure of this Notice of Decision could reveal the identity of the claimant

in this investigation, as well as information that was provided to the Center on the basis

of certain confidentiality protections contained in federal law and the SafeSport Code. In

addition, public disclosure of this reasoned decision could undermine the willingness of

individuals in the future to report abuse and misconduct, provide evidence to the Center,

or otherwise participate in the Center’s processes.

       For these reasons, restriction of the document at restriction “Level 1”—as opposed

to redaction or summarization—is the only practicable way of protecting the reasoned

decision. Redactions or summarization are insufficient here because the plaintiff, Keith

Sanderson, is challenging the Center’s processes and procedures that resulted in this

reasoned decision. In addition, summarization of the facts contained within would not

resolve the confidentiality concerns identified above.

       The Center thus requests that the Court restrict ECF No. 20 to Level 1.




                                             2
Case 1:21-cv-01771-CMA Document 21 Filed 07/23/21 USDC Colorado Page 3 of 4




DATED:     July 23, 2021
           Denver, Colorado
                                         Respectfully submitted,

                                         s/ Ryan Lipes
                                         Ryan Lipes, No. 53514
                                         Zonies Law, LLC
                                         1700 Lincoln Street, Suite 2400
                                         Denver, Colorado 80203
                                         (720) 464-5300
                                         rlipes@zonieslaw.com

                                         Counsel for defendant United States
                                         Center for SafeSport




                                     3
Case 1:21-cv-01771-CMA Document 21 Filed 07/23/21 USDC Colorado Page 4 of 4




                                   Certificate of Service

       I hereby certify that on July 23, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing on

counsel for all parties of record in this case.


                                                   s/ Ryan Lipes
                                                   Ryan Lipes




                                              4
